Exhibit 10.1

CONFIDENTIAL

 

January 11, 2016

 

Craig M. Drinkhall

434 Pine Valley Drive

Bridgeville, PA   15017

 

Re: Severance Agreement

 

Dear Craig:

This letter agreement sets forth the complete terms under which your employment
with Lumos Networks Operating Company and its affiliates (collectively, the
“Company”) will cease.

 

1.Separation Date.  Your employment with the Company will terminate and your
last day of employment will be January 15, 2016 (your "Separation Date").  After
your Separation Date, you will no longer be an employee of the Company.  You
also hereby resign from any officer or director position of the Company in which
you may be serving.  You also hereby waive any claim for future employment with
the Company.

 

2.Benefits.  As consideration for the General Release described in paragraph 8
of this letter agreement and the other consideration described herein, the
receipt and adequacy of which are hereby acknowledged, the Company will provide
you with the following benefits, subject to the terms and conditions in
paragraphs 8 and 10 below:

(a)Severance Payments.  You, or after your death, your beneficiary, will receive
fifty percent (50%) of your base salary in effect as of the date of this letter
for seven (7) months in such periodic installments (your “Severance Payments”),
not less frequently than monthly, as were being paid immediately prior to the
Separation Date, beginning with a lump sum payment on the first payroll date
occurring after the six months following your Separation Date or, if earlier,
your death, equal to the payments you would have received prior to such date had
the payments commenced immediately following your Separation Date, and
subsequent installments in equal periodic installments thereafter, less any sums
which may be required to be deducted or withheld under applicable provisions of
law; and

(b)Non-Compete Payments.  You, or after your death, your beneficiary, will
receive non-compete payments in an amount equivalent to fifty percent (50%) of
your base salary in effect as of the date of this letter for seven (7) months in
such periodic installments, not less frequently than monthly, as were being paid
immediately prior to the Separation Date, beginning with a lump sum payment on
the first payroll date occurring after the six months following your Separation
Date or, if earlier, your death, equal to the payments you would have received
had the payments commenced immediately following your Separation Date, and
subsequent installments in equal periodic installments thereafter, less any sums
which may be required to be deducted or withheld under applicable provisions of
law; and

(c)Incentive Payment.  You, or after your death, your beneficiary, will receive,
a lump sum payment equal to forty percent (45%) of your base salary in effect as
of the date of this letter less any sums which may be required to be deducted or
withheld under



--------------------------------------------------------------------------------

 

Exhibit 10.1

applicable provisions of law. Such payment to be made no earlier than the time
set forth in paragraph 10 below and not later than two and one-half (2 ½) months
after the Separation Date.

(d)TIP Award.  You will not receive an award under the Lumos Networks Corp. Team
Incentive Plan (the “TIP”) for the 2015 or 2016 plan years.   

(e)Stock Awards.  Your unvested stock awards shall be vested or forfeited at the
time set forth in paragraph 10 below as set forth on Exhibit A attached hereto. 

Nothing in this letter agreement shall be deemed an admission by the Company or
any parent, subsidiary or affiliate of the Company, or by you, of any violation
of any agreement, statute, law, or right or of any wrongdoing of any kind.

 

3.Employee Benefits.  You also will receive the following employee benefits:

(a) For the seven (7) months following your Separation Date, the Company will
subsidize your COBRA rates (no less frequently than monthly) for continuation of
medical, dental, and vision coverage for you and your eligible dependents under
the Company’s employee welfare benefit plans in which you and your dependents
participated on the Separation Date, on the same terms as active employees.

(b) You will receive your vested benefits under the Company’s Savings and
Security Plan in accordance with its terms.

(c)You and your dependents’ rights to benefits under the Company’s employee
benefit plans in which you participate, if any, will be determined in accordance
with the applicable plan documents, except as otherwise set forth in this
letter.

 

4.Standard Payments.  You, or after your death, your beneficiary, will receive
payments for earned and unpaid base salary accrued through your Separation Date
and unreimbursed business and entertainment expenses incurred or otherwise
payable through your Separation Date as are reimbursable under the Company's
normal policies (payable not later than thirty (30) days after
termination).  Payment of these items will be made in a manner consistent with
normal check processing schedules of the Company.  Payment of unreimbursed
medical, dental and other employee benefit expenses shall be paid pursuant to
the terms of the applicable benefit plans.

 

5.Accord and Satisfaction.  You agree to sign and be bound by this letter
agreement in order to receive from the Company those benefits described in
paragraphs 2 and 3 to which you would not have been otherwise entitled in the
absence of this letter agreement.  By signing this letter agreement, you accept
the benefits described herein as a final accord and satisfaction of all payments
and benefits due you from the Company relating to your employment, including,
without limitation, any amounts that may be due you under the terms of your
Employment Agreement dated February 6, 2012, which is attached as Exhibit B
(your “Employment Agreement”), and you hereby waive any rights to receive any
other payments and benefits from the Company other than as described in this
letter agreement, including without limitation, any payments and benefits to
which you may be entitled under your Employment Agreement.  You also acknowledge
that you are not entitled to receive any payments or benefits under any
severance plan, arrangement, program or policy of the Company.  Except as
otherwise provided herein, this letter agreement constitutes the final and
entire agreement between you and the Company on the subject matter herein, and
no other representation, promise, or agreement



--------------------------------------------------------------------------------

 

Exhibit 10.1

has been made to cause you to sign this letter agreement.  All other agreements
regarding your employment or the subject matter therein shall be superseded by
this letter agreement, except as expressly set forth herein.

 

6.Company Property.  You agree to return all Company property that is in your
possession or in your home no later than seven (7) days after the Separation
Date.  

 

7.Non-Competition and Confidential Information.  You agree, acknowledge and
affirm that Sections 5, 8 (other than Section 8(a)), 10, 11, 13 and 15 of your
Employment Agreement remain in full force and effect and are not superseded,
merged or otherwise affected by this letter agreement and that you will continue
to be bound by the terms and conditions of Sections 5, 8 (other than Section
8(a) and except that the “Non-Competition Period” for purposes of this letter
agreement shall be seven (7) months instead of twelve (12) months), 10, 11, 13
and 15 of your Employment Agreement.  You further agree that the covenants,
prohibitions and restrictions contained in this letter agreement are in addition
to, and not in lieu of, any rights or remedies that the Company may have
available pursuant to the foregoing sections of your
Employment  Agreement  or  the  laws  of  any jurisdiction, or the common law or
equity, and the enforcement or non-enforcement by the Company of its rights and
remedies pursuant to this letter agreement shall not be construed as a
waiver  of any  other  rights  or  remedies that  it  may possess.  Any breach
by you of this paragraph 7, or of Sections 5, 8 (other than Section 8(a)), 10,
11, 13 and 15 of your Employment Agreement, shall be grounds for termination
of  any payments to be made or benefits to be delivered
hereunder.   Additionally, in the event of any such breach, you agree to repay
the Company gross value of any payment, the gross value of any benefits and the
gross value of the shares which become vested, as described in paragraphs 2 and
3 of this letter agreement that you previously received pursuant to this letter
agreement.

 

8.General Release.  For and in consideration of the payments and promises set
forth in this letter agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, you hereby release, acquit, and
forever discharge the Company, and all its affiliates, parents, subsidiaries,
partners, joint venturers, owners, and shareholders, and all of its officers,
directors, employees, representatives, and agents, and all successors and
assigns thereof (each a "Released Party"), from any and all claims, charges,
complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys' fees and legal
expenses), of any nature whatsoever, known or unknown, which you now have, had,
or may hereafter claim to have had against the Company or any other Released
Party, of any kind or nature whatsoever, arising from any act, omission,
transaction, matter, or event which has occurred or is alleged to have occurred
up to the date you execute this letter agreement.

The claims knowingly and voluntarily released herein include, but are not
limited to, all claims relating in any way to your employment with the Company
or any Released Party, or the conclusion of that employment, whether such claims
are now known or are later discovered, including claims under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Fair Labor Standards Act or other federal or state wage and hour laws,
the Employee Retirement Income Security Act, claims for breach of contract,
infliction of emotional distress, claims under any other federal or state law
pertaining to employment or employment



--------------------------------------------------------------------------------

 

Exhibit 10.1

benefits, and any other claims of any kind based on any contract, tort,
ordinance, regulation, statute, or constitution; provided, however, that nothing
in this Agreement shall be interpreted to release any claims which you may have
for workers compensation benefits.  You acknowledge that this letter agreement
is a complete defense and shall constitute a full and final bar to any claim by
you based on any act, omission, transaction, matter, or event which has occurred
or is alleged to have occurred up to the date you execute this letter agreement.

 

9.Non-Disparagement.  You agree not to make any statement or take any action
that criticizes or disparages  the Company, any Released Party, their management
or their practices or that disrupts or impairs their normal operations; and the
Company agrees not to take any action that criticizes or disparages you, except
that nothing in this letter agreement shall be interpreted to limit either of
our rights to confer with counsel or to provide truthful testimony pursuant to
subpoena, notice of deposition or as otherwise required by law.  This provision
is in addition to, and not in lieu of, the substantive protections under
applicable law relating to defamation, libel, slander, interference with
contractual or business relationships, or other statutory, contractual, or tort
theories.

 

10.Receipt and Effective Date.  You acknowledge that you have read and
understand this letter agreement, that you are hereby provided a period of
forty-five (45) calendar days after the Separation Date to consider its terms,
and that you are hereby advised in writing to discuss its terms with an attorney
or other advisor before  executing the letter agreement,
and  that  your  execution  is  purely voluntary.  This letter agreement will
not become effective and enforceable until seven (7) days after your
execution.  You further understand that you may revoke this letter agreement
within seven (7) calendar days after you have signed it by delivering written
notice of revocation to Joseph Leigh, Lumos Networks Corp., 1 Lumos Plaza,
Waynesboro, VA 22980.  If the end of such revocation period falls on a Saturday,
Sunday or legal holiday in the Commonwealth of Virginia, the revocation period
shall be extended until the next day that is not a Saturday, Sunday or legal
holiday in the Commonwealth of Virginia.  Notwithstanding anything contained
herein to the contrary, you understand and agree that, if you fail to sign the
letter agreement on or before the expiration of forty-five (45) days after the
Separation Date, or if you revoke the letter agreement before the expiration of
the revocation period, this letter agreement shall be canceled and void and
neither party shall have any rights or obligations arising under it, and you
will not be entitled to receive any payments or benefits under this letter
agreement not otherwise payable absent this letter agreement.  Notwithstanding
any other provision of this letter agreement, no payments or benefits shall be
made hereunder for the sixty (60) days immediately following the Separation Date
except as set forth herein.  Any payments to be made or benefits to be delivered
during such sixty (60) days will be delayed until the expiration of such sixty
(60) days period.  Any payments that would otherwise have been paid during that
time shall be accumulated and paid in a lump sum immediately after the
expiration of such period. Any benefit to be delivered during such time may be
continued at your expense, with you having the right to reimbursement
immediately after the expiration of such period.  Any vesting of stock awards to
occur shall occur only after the release becomes effective and enforceable and
the revocation period expires without revocation of same.  You further
acknowledge that the payments, benefits and vesting set forth in paragraphs 2
and 3 herein would not be otherwise payable in the absence of your agreement of
the General Release in paragraph 8.





--------------------------------------------------------------------------------

 

Exhibit 10.1



11.Severability.  Except as set forth below, the terms, conditions, covenants,
restrictions, and other provisions contained in this letter agreement are
separate, severable, and divisible.  If any term, provision, covenant,
restriction, or condition of this letter agreement or part thereof, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void, the remainder of this letter agreement and such
term, provision, covenant, or condition shall remain in full force and effect to
the greatest extent practicable and permissible by law, and any such invalid,
unenforceable, or void term, provision, covenant, or condition shall be deemed,
without further action on the part of the parties hereto, modified, amended,
limited, or deleted to the extent necessary to render the same and the remainder
of this letter agreement valid, enforceable, and lawful.   In the event that any
portion of the General Release in paragraph 8 is deemed void or unenforceable,
the Company shall have no further obligation to provide any further benefits
under paragraphs 2 and 3 above, and you agree to repay any benefits that have
been paid or delivered previously.

 

12.Taxes.  You shall be responsible for any tax consequences of any payments
made pursuant to this letter agreement, except for any applicable taxes that the
Company withholds. You acknowledge and agree that the Company is not undertaking
to advise you with respect to any tax consequences of this letter agreement, and
that you are solely responsible for determining those consequences and
satisfying all of your applicable tax obligations resulting from any payments
described herein.

 

13.Assignment.  Your rights and obligations under this letter agreement are
personal to you and may not be transferred by you by assignment or otherwise.

 

14.Non-Waiver.  Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance.  Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
its Chief Executive Officer.

 

15.Acknowledgements.  You acknowledge that you have read this letter agreement
and understand its terms.  You have been provided with a full and fair
opportunity to consult with an attorney of your choosing and to obtain any and
all advice you deem appropriate with respect to this letter agreement.  In light
of the foregoing, you are satisfied with the terms of this letter agreement and
agree that its terms are binding upon you.

 

16.Non-Disclosure.  You covenant and agree that you will not disclose the
existence or terms of this letter agreement to any person except (i) licensed
attorney(s) for the purpose of obtaining legal advice, (ii) licensed or
certified accountant(s) for purposes of preparing tax returns or other financial
services, (iii) proceedings to enforce the terms of this letter agreement, or
(iv) as otherwise required by law or court order.  However, nothing herein shall
limit your ability to confer with legal counsel, to testify truthfully under
subpoena or court order, or to cooperate with an investigation by a municipal,
state or federal agency for enforcement of laws, and you may disclose the
existence or terms of this letter agreement to your spouse or other



--------------------------------------------------------------------------------

 

Exhibit 10.1

immediate family, provided you take reasonable measures to assure that she or
they do not disclose the existence or terms of this letter agreement to a third
party, except as otherwise allowed herein.  The foregoing non-disclosure will
not apply to the existence and terms of this letter agreement on and after, but
only to the extent that, they become public knowledge upon any filing with the
SEC.

 

17.Previous Agreements.  You agree and specifically acknowledge that the Company
and you are entering into this letter agreement for the purpose of amicably
resolving any and all issues relating to your employment with the Company and
its cessation.  This letter agreement supersedes any previous agreement(s),
whether written or oral, that you may have had with the Company, including your
Employment Agreement, and any other such agreement is merged into and
extinguished by this letter agreement, except as expressly provided otherwise in
this letter agreement.

 

18.Governing Law and Interpretation.  This letter agreement shall be deemed to
be made in, and in all respects shall be interpreted, construed, and governed by
and in accordance with the laws of the Commonwealth of Virginia, notwithstanding
any choice of law provisions otherwise requiring application of other laws.  It
shall be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.

 

19.Amendments.  No amendment or modification of this letter agreement shall be
binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.

 

20.Section 409A.  Notwithstanding any other provision of this letter agreement,
it is intended that any payment or benefit provided hereto that is considered
nonqualified deferred compensation subject to Section 409A of the Code will be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code.  For purposes of
this letter agreement, all rights to payments and benefits hereunder will be
treated as rights to a series of separate payments and benefits to the fullest
extent allowable by Section 409A of the Code.  Notwithstanding any other
provision of this letter agreement, however, neither the Company nor any of its
Released Parties shall be liable to you in the event any provision of this
letter agreement fails to comply with, or be exempt from, Section 409A of the
Code.

 

21.Beneficiary.  You have designated your spouse, Katherine Drinkhall, as your
beneficiary under this Agreement.  You may change your beneficiary designation,
so long as such change in designation is in writing and delivered to Joseph
Leigh or his successor, at the address set forth in paragraph 10 above, prior to
your death.  Your beneficiary shall be entitled to receive any payments owed to
you after your death, and to exercise any rights you had prior to your death, to
the extent such payments or rights are to continue after your death.

 

22.Indemnification.  Nothing in this letter agreement shall affect your right to
indemnification for any claims or liabilities arising from your acts and/or
omissions as an officer or director of the Company to the extent provided by law
or the governing documents of the Company.





--------------------------------------------------------------------------------

 

Exhibit 10.1

Please sign and date in the first space below to accept the terms of this letter
agreement and return the executed letter agreement to me for the Company’s
files. 

If you have any questions, please let me know

                           LUMOS NETWORKS OPERATING COMPANY

 

 

 

 

 

 

By:

/s/ Timothy Biltz 

 

1/11/2016

 

Timothy Biltz

 

Date

 

President & Chief Executive Officer

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

By:

/s/ Craig M. Drinkhall

 

1/11/2016

 

Craig M. Drinkhall

 

Date

 

 

 

 

* * * * * *

 

 

 

IN WITNESS WHEREOF, the undersigned has signed and executed this letter
agreement on the date set forth below as an expression of his intent to be bound
by the foregoing terms of this letter agreement.

 

 

 

 

 

 

By:

/s/ Craig M. Drinkhall

 

1/11/2016

 

Craig M. Drinkhall

 

Date

 

 

Sworn to and subscribed before me this _______ day of _______________, 201__.

________________________________________________

Notary Public 

[Seal]

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Exhibit A

Stock Awards

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drinkhall, Craig

 

 

 

 

 

 

 

 

 

 

Portfolio Summary of Unvested Grants as of 12/7/2015

 

 

 

 

 

 

 

 

 

 

Gain / Loss

Unvested

 

 

Severance Agreement Terms

 

Grant Type

Grant Number

Quantity

Grant Date

Grant Price

of Unvested Balance

Balance

Vesting Schedule of Unvested Balance

 

Vest

Vested Value

Forfeit

 

ISO

100922

9,706 

2/6/2012

$16.21 

($10,217.67)

2,427 

100% Vests 2/6/2016

 

 

 

9,706 

 

ISO

101008

6,574 

1/8/2014

$20.58 

($56,404.92)

6,574 

1/7 vests 1/8/2016; 3/7 vests 1/8/2017; 3/7 vests 1/8/2018

 

 

 

6,574 

 

NQSO

101008N

10,926 

1/8/2014

$20.58 

($56,207.58)

6,551 

1/2 vests 1/8/2016; 1/4 vests 1/8/2017; 1/4 vests 1/8/2018

 

 

 

10,926 

 

ISO

101009

16,447 

3/1/2013

$11.31  $7,647.27  11,083 

1/3 vests 3/1/2016; 1/3 vests 3/1/2017; 1/3 vests 3/1/2018

 

 

 

16,447 

 

RSA

300416

12,000 

3/1/2013

$0.00  $144,000.00  12,000 

100% Vests 3/1/2016

 

12,000  $144,000 

 

 

RSA

300387

6,180 

3/1/2013

$0.00  $74,160.00  6,180 

1/3 vests 3/1/2016; 1/3 vests 3/1/2017; 1/3 vests 3/1/2018

 

2,060  $24,720  4,120 

 

RSA

300498

7,500 

1/8/2014

$0.00  $90,000.00  7,500 

100% Vests1/8/2017

 

 

 

7,500 

 

RSA

300542

50,000 

3/9/2015

$0.00  $600,000.00  50,000 

100% vests 3/9/2018

 

 

 

50,000 

Total Portfolio:

 

 

119,333 

 

 

$915,807.27  102,315 

 

 

14,060  $168,720  168,720 

 

--------------------------------------------------------------------------------

 

Exhibit B

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of February 6, 2012
between Craig M. Drinkhall (the “Executive”), Lumos Networks Operating Company,
a Delaware corporation (the “Company”), recites and provides as follows:

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuing employment of its key management
personnel;

WHEREAS, the Board of Directors of the Company (the “Board”) expects that the
Executive will make substantial contributions to the growth and prospects of the
Company; and

WHEREAS, the Executive will serve the Company in reliance upon the undertakings
of the Company contained herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein, the receipt and sufficiency of which are hereby acknowledged
by each of the parties, the Company and the Executive agree as follows:

1. Employment.

 

(a) Position.  On the terms and subject to the conditions set forth herein, the
Company agrees to employ the Executive as Vice President throughout the
Employment Term (as defined below).  At the request of the Board and without
additional compensation, the Executive shall also serve as an officer and/or
director of any or all of the subsidiaries of the Company.

 

(b) Duties and Responsibilities.  The Executive shall have such duties and
responsibilities that are consistent with the Executive’s position as the Board
determines and shall perform such duties and carry out such responsibilities to
the best of the Executive’s ability for the purpose of advancing the business of
the Company and its subsidiaries.  Subject to the provisions of Section 1(c)
below, during the Employment Term the Executive shall devote the Executive’s
full business time, skill and attention to the business of the Company and its
subsidiaries, and, except as specifically approved by the Board, shall not
engage in any other business activity or have any other business affiliation.

 

(c) Other Activities.  Anything in this Agreement to the contrary
notwithstanding, as part of the Executive’s business efforts and duties on
behalf of the Company, the Executive may participate fully in social, charitable
and civic activities, and, if specifically approved by the Board, the Executive
may serve on the boards of directors of other companies, provided that such
activities do not unreasonably interfere with the performance of, and do not
involve a conflict of interest with, the Executive’s duties or responsibilities
hereunder.

 

2. Employment Term.   The “Employment Term” hereunder shall continue in full
force and effect until December 31, 2013 unless terminated earlier pursuant to
the terms and conditions of this Agreement.  Thereafter, the Employment Term
will renew hereunder automatically for successive one-year periods unless either
party gives written notice to the other not less than six (6) months prior to
the end of Employment Term hereof (or any subsequent anniversary, as the case
may be) that such party does not wish the Employment Term to be so extended, and
under such circumstances, the Employment Term and this Agreement will terminate
by its terms, and without liability to either party, on December 31, 2013 (or
such subsequent anniversary, as the case may be).  Notwithstanding the
foregoing, upon the occurrence of a “Change in Control” (as such term is defined
in Section 4(e)(iv)), the Employment Term shall be automatically extended so
that the Employment Term shall continue in full force and effect until the date
which is twenty-four (24) months from the date of a



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Change in Control and thereafter will renew automatically as of such date and
successive one-year periods thereafter, unless prior notice is given, as
provided above. 

 

3. Compensation.   During the Employment Term, the Company will pay and/or
otherwise provide the Executive with compensation and related benefits as
follows:

 

(a) Base Salary.  The Company agrees to pay the Executive, for services rendered
hereunder, a base salary at the annual rate of $180,000 (the “Base
Salary”).  The Executive’s Base Salary will be reviewed annually throughout the
Employment Term by the Compensation Committee of the Board. Notwithstanding
anything in this Agreement to the contrary, the Company may reduce the
Executive’s Base Salary by up to ten percent (10%) during the Employment Term,
but only as part of a salary reduction program pursuant to which the Base
Salaries of all Vice Presidents are reduced by the same percentage at the same
time and for the same period of time.  The Base Salary shall be payable in equal
periodic installments, not less frequently than monthly, less any sums which may
be required to be deducted or withheld under applicable provisions of law.  The
Base Salary for any partial year shall be prorated based upon the number of days
elapsed in such year.

 

(b) Stock-Based Incentive Compensation.  The Executive shall be eligible to
participate in the Company’s stock-based incentive compensation plan pursuant to
its terms (“Stock-Based Incentive Payment”). 

 

(c) Team Incentive Plan.  The Executive shall be eligible to participate in the
Company’s team incentive plan with an annual incentive target of forty-five
percent (45%) of Base Salary (“Incentive Payment”), subject to achievement of
such program’s objectives and final approval of the Board. Notwithstanding the
foregoing or the terms of the team incentive plan, the full Incentive Payment
the Executive is eligible to receive under the team incentive plan based on
objective performance factors must be paid and cannot be reduced or eliminated
as a result of individual performance factors other than as a result of a good
faith determination by the Board.  The Incentive Payment, if any, shall be
payable on or before the March 15 immediately following the end of the year in
which the Incentive Payment vests and is no longer subject to a substantial risk
of forfeiture within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

 

(d) Benefits.  During the Employment Term (and thereafter to the extent
expressly provided herein), the Executive shall be entitled to participate in
all of the Company’s employee benefit plans applicable to the Company’s
comparable senior executives according to the terms of those plans.  In addition
to the foregoing compensation, the Company agrees that during the Employment
Term it shall provide to the Executive a monthly automobile allowance pursuant
to Company policy payable in equal periodic installments, not less frequently
than monthly, less any sums which may be required to be deducted or withheld
under applicable provisions of law. 

 

(e) Vacation.  The Executive shall be entitled to a minimum of four (4) weeks of
vacation annually, during which time the Executive shall receive compensation in
accordance with the terms of this Agreement.

 

(f) Term Life Insurance.  During the Employment Term, and in addition to any
other benefits to which Executive shall be entitled, the Company agrees to pay
the premiums on a term life insurance contract covering the Executive that pays
a death benefit of at least $160,000.  The Company in its discretion shall
select the term life insurance contract on which it will pay the premiums; but
the Executive shall be the owner of such contract and will be or will designate
the beneficiary of such contract.  The Company (i) will include and report such
premium payments in the Executive’s taxable income to the extent required under
applicable law and (ii) also will pay to the Executive an additional payment in
an amount such that after



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

payment by the Executive of all taxes imposed on the additional payment, the
Executive retains an amount of the additional payment equal to the taxes imposed
upon the Executive with respect to the Company’s payment of the premiums on the
term life insurance contract.  The amount of the additional payment shall be
determined based on the Executive’s likely effective rates of federal, state and
local income taxation for the calendar year in which the additional payment is
to be made, net of the likely reduction in federal income taxes that is obtained
from any deduction of state and local taxes.  Such premium payments and
additional payments for taxes shall be paid on or before the March 15
immediately following the end of the year in which the premiums on such term
life insurance contract accrued (provided the Executive was employed at such
time).  Executive agrees, for purposes of calculating the amount of the
additional payment, to provide the Company such information as the Company may
reasonably request to determine the amount of the additional payment and to
cooperate with the Company in good faith in order to effectively make such
determination.  The Company shall hold all such information secret and
confidential and shall not, without the prior written consent of the Executive
or as otherwise may be required by law or legal process, communicate or divulge
such information to anyone other than the Company and those in need of such
information for purposes of determining the amount of the additional
payment.  Notwithstanding any other provision of this Agreement, in the event
the term life insurance contract described herein extends beyond the termination
of Executive’s employment with the Company, the Executive, and not the Company,
shall be obligated to pay the premiums on such term life insurance contract
accruing after the Executive’s termination of employment with the Company. 
Notwithstanding any other provision of this Agreement, if the Company’s
preferred insurance providers, for whatever reason, are unwilling to insure the
Executive on commercially reasonable terms, the Company will pay to the
Executive an annual amount equal to the average life insurance premium paid to
insure other Executives on a prorated cost per thousand basis (grossed up as
described above) in lieu of the term life insurance described in this paragraph.
 Such annual amount (prorated if the Executive is not employed for the full
year) shall be paid on or before the March 15 immediately following the end of
the year in which such term life insurance contract otherwise would have been
provided. 

 

4. Termination of Employment.

 

(a) By the Company For Cause.  The Company may terminate the Executive’s
employment under this Agreement at any time for Cause (as defined in
Section 4(e)) and shall provide written notice of termination to the Executive
(which notice shall specify in reasonable detail the basis upon which such
termination is made).  Notwithstanding the foregoing, in no event, shall any
termination of employment be deemed for Cause unless the Executive’s employment
is terminated within one hundred eighty (180) days of when the Company learns of
the act or conduct that constitutes Cause and the Board of Directors concludes
that the situation warrants a determination that the Executive’s employment
terminated for Cause.  In the event the Executive’s employment is terminated for
Cause, all provisions of this Agreement (other than Sections 5 through 15
hereof) and the Employment Term shall be terminated; provided, however, that
such termination shall not divest the Executive of any previously vested benefit
or right unless the terms of such vested benefit or right specifically require
such divestiture where the Executive’s employment is terminated for Cause.  In
addition, the Executive shall be entitled to payment of the Executive’s earned
and unpaid Base Salary to the date of termination payable as described
above.  The Executive also shall be entitled to unreimbursed business and
entertainment expenses in accordance with and payable at the same time set forth
in, the Company’s policy (but no later than thirty (30) days after the date of
termination), and unreimbursed medical, dental and other employee benefit
expenses payable in accordance with the Company’s applicable employee benefit
plans (the payments and benefits described in this subsection (a) herein after
referred to as the “Standard Termination Payments”).

 

(b) Upon Death or Disability.  If the Executive dies, all provisions of
Section 3 of this Agreement (other than rights or benefits arising as a result
of such death) and the Employment Term shall be



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

automatically terminated; provided, however, that an amount equal to the earned
and unpaid Incentive Payments to the date of death and the Standard Termination
Payments shall be paid, as described above, to the Executive’s surviving spouse
or, if none, the Executive’s estate (as set forth above), and the death benefits
under the Company’s employee benefit plans shall be paid to the Executive’s
beneficiary or beneficiaries as properly designated in writing by the Executive,
in accordance with the Company’s applicable employee benefit plans.  If the
Executive is unable to perform the essential functions of the Executive’s job
under this Agreement, with or without reasonable accommodation, by reason of
physical or mental disability or incapacity (“Disability”) and such disability
or incapacity shall have continued for any period aggregating six (6) months
within any twelve (12) consecutive months, the Company may terminate the
Executive’s employment, this Agreement and the Employment Term at any time
thereafter. In such event, the Executive shall be entitled to receive the
Executive’s normal compensation hereunder during said time of disability or
incapacity, and shall thereafter be entitled to receive the “Disability
Incentive Payment” (as described in the penultimate sentence of this subsection
(b)), payable no later than two and a half (2 ½) months after the Company
terminates the Executive’s employment, and the earned and unpaid Incentive
Payments to the date of termination of the Executive’s employment and the
Standard Termination Payments, payable as described above.  The portion of the
payment representing the Disability Incentive Payment shall be paid in a lump
sum determined on a net present value basis, using a reasonable discount rate
determined by the Board.  The Disability Incentive Payment shall be equal to the
target Incentive Payment that the Executive would have been eligible to receive
for the year in which the Employment Term is terminated multiplied by a
fraction, the numerator of which is the number of days in such year before and
including the day of termination of the Employment Term and the denominator of
which is the total number of days in such year. 

 

(c) By the Company Without Cause.

 

(i) The Company may terminate the Executive’s employment under this Agreement at
any time without Cause (for purposes of clarity, it is acknowledged that
expiration of the Employment Term (including notice of non-renewal) shall not be
considered a termination without Cause), and other than by reason of the
Executive’s death or disability.  The Company shall provide written notice of
termination to the Executive, which notice shall specify the effective date of
such termination and that the termination is without Cause (the “Termination
Date”).  If the Termination Date is later than the date of the notice, then from
the date of the notice through the Termination Date, the Executive shall
continue to perform the normal duties of the Executive’s employment hereunder,
and shall be entitled to receive when due all compensation and benefits
applicable to the Executive hereunder, payable as described above.  Thereafter,
conditioned upon the Executive executing and not revoking an effective general
release in favor of the Company, the Board and their affiliates, in a form
mutually acceptable to both parties hereto, within sixty (60) days after
termination of the Executive’s employment, the Company shall pay the Executive
the amounts set forth in this subsection (c) (except for the amounts set forth
in subsection (c)(iii) which shall be paid as set forth below regardless of
whether the Executive executes such release).  Under such circumstances, subject
to subsection (c)(v) and Section 19 below, the Company shall pay the Executive
an amount equal to fifty percent (50%) of the Executive’s Base Salary for a
period of twelve (12) months beginning immediately after the Termination Date
(the “Termination Period”), in such periodic installments as were being paid
immediately prior to the Termination Date, no less frequently than monthly, less
any sums which may be required to be deducted or withheld under applicable
provisions of law.

 

(ii) Subject to subsection (c)(v) and Section 19 below, the Company shall pay
the Executive a lump sum, determined on a net present value basis, using a
reasonable discount rate determined by the Board, equal to the full target
Incentive Payment for the year that includes the Termination Date multiplied by
a fraction, the numerator of which is the number of weeks in the Termination
Period and the denominator of which is fifty-two (52), no later than two and a
half (2 ½) months after the Termination Date.

 





 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(iii) The Company shall also be obligated to pay to the Executive the earned and
unpaid Incentive Payments to the Termination Date and the Standard Termination
Payments (as described above).

 

(iv) During the Termination Period, subject to subsection (c)(v) and Section 19
below, the Executive and the Executive’s dependents will be entitled to
continued participation in the “employee welfare benefit plans” (as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974) in which
the Executive and the Executive’s dependents participated on the Executive’s
Termination Date with respect to any such plans for which such continued
participation is allowed pursuant to applicable law and the terms of the plan on
the same terms as active employees (with the Company to pay or reimburse the
Executive for such continued participation on a monthly basis).  In lieu of
coverage for which such continued participation is not allowed, subject to
subsection (c)(v) and Section 19 below, the Executive will be reimbursed, on a
net after-tax basis, on a monthly basis, for the cost of individual insurance
coverage for the Executive and the Executive’s dependents under a policy or
policies that provide benefits (other than disability coverage) not less
favorable than the benefits (other than disability coverage) provided under such
employee welfare benefit plans.  Notwithstanding the foregoing, the coverage or
reimbursements for coverage provided under this subsection (iv) shall cease if
the Executive and/or the Executive’s dependents become covered under an employee
welfare benefit plan of another employer of the Executive that provides the same
or similar type of benefits. 

 

(v)Notwithstanding any of the foregoing provisions, any payments to be made, or
benefits to be delivered, under this subsection (c) (except for the amounts set
forth in subsection (c)(iii) above) within the sixty (60) days after the
Termination Date shall be accumulated and paid in a lump sum on the first
payroll date occurring more than sixty (60) days, and less than two and a half
(2 ½) months, after the Termination Date, provided the Executive executes the
release described above and the applicable revocation period thereunder expires
within the time described above without the Executive having elected to revoke
the release.  Any benefits to be provided to the Executive during such time may
be provided at the Executive’s expense with the Executive having the right to
reimbursement of such amounts at the time described above. 

(d)By the Executive.  The Executive may terminate the Executive’s employment,
and any further obligations which the Executive may have to perform services on
behalf of the Company hereunder at any time after the date hereof; by sending
written notice of termination to the Company not less than sixty (60) days prior
to the effective date of such termination. During such sixty (60) day period,
the Executive shall continue to perform the normal duties of the Executive’s
employment hereunder, and shall be entitled to receive when due all compensation
and benefits applicable to the Executive hereunder, payable as described above.
Except as provided below, if the Executive shall elect to terminate the
Executive’s employment hereunder (other than as a result of the Executive’s
death or disability), then the Executive shall remain vested in all vested
benefits provided for hereunder or under any benefit plan of the Company in
which the Executive is a participant and shall be entitled to receive the earned
and unpaid Incentive Payments to the date of termination of the Executive’s
employment and the Standard Termination Payments (as set forth above), but the
Company shall have no further obligation to make payments or provide benefits to
the Executive under Section 3 hereof.  Anything in this Agreement to the
contrary notwithstanding, the termination of the Executive’s employment by the
Executive for Good Reason (as defined in Section 4(e)), shall be deemed to be a
termination of the Executive’s employment without Cause by the Company for
purposes of this Agreement, and the Executive shall be entitled to the payments
and benefits set forth in Section 4(c) above, payable as described above,
subject to the Executive executing and not revoking a general release in favor
of the Company, the Board and their affiliates, in a form mutually acceptable to
both parties hereto, within sixty (60) days after the termination of Executive’s
employment.  Notwithstanding the foregoing, in no event shall any termination of
employment by the Executive be deemed for Good Reason unless the Executive
terminates employment within one hundred eighty (180) days of when the Executive
learns of the act or conduct that constitutes Good Reason.

 





 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(e) Definitions.  For purposes of this Agreement, the following definitions will
apply:

 

1. Cause.  The term “Cause” means:  (i) gross or willful misconduct; (ii)
willful and repeated failure to comply with the lawful directives of the Board
or any supervisory personnel; (iii) any criminal act or act of dishonesty or
willful misconduct that has a material adverse impact on the property,
operations, business or reputation of the Company or its subsidiaries or any act
of fraud, dishonesty or misappropriation involving the Company or its
subsidiaries; (iv) any conviction or plea of guilty or nolo contendere to a
felony (other than traffic offenses) or a crime involving dishonesty; (v) the
material breach of the terms of any confidentiality, non-competition,
non-solicitation or employment agreement the employee has with the Company or
its subsidiaries; (vi) acts of malfeasance or negligence in a matter of material
importance to the Company or its subsidiaries; (vii) the material failure to
perform the duties and responsibilities of employee’s position after written
notice and a reasonable opportunity to cure (not to exceed ninety (90) days);
(viii) grossly negligent conduct; or (ix) activities materially damaging to the
property, operations, business or reputation of the Company or its subsidiaries
(it being understood that conduct or activities pursuant to employee’s exercise
of good faith business judgment shall not be in violation of  this Section
4(e)(i)). 

2. Good Reason.  “Good Reason” means, after written notice by the Executive to
the Board, and a reasonable opportunity for the Company to cure (not to exceed
forty-five (45) days), that (i) the Executive’s Base Salary is not paid or is
reduced by more than ten percent (10%) in the aggregate or other than as part of
a salary reduction program pursuant to which the Base Salaries of all Vice
Presidents are reduced by the same percentage at the same time and for the same
period of time, (ii) the Executive’s target Incentive Payment is reduced,
(iii) the Executive’s job duties and responsibilities are diminished; provided
that so long as the Executive retains the title Vice President or higher, a
division of, or change in responsibilities or change in title, of the Executive
shall not constitute a "diminution" under this subparagraph (iii), (iv) the
Executive is required to relocate to a facility more than fifty (50) miles from
Waynesboro, Virginia, (v) the Executive is not provided benefits (e.g., health
insurance) that are comparable in all material respects to those previously
provided to the Executive, (vi) the Executive is directed by the Board or an
officer of the Company or an affiliate (or the Company’s successor or an
affiliate thereof) to engage in conduct that Company counsel, or mutually agreed
upon counsel if requested by the Executive, has advised is likely to be illegal
and that such counsel states with specificity why such direction is likely to be
illegal (including a proposal for modification of such direction which in
counsel’s opinion would not be likely to be illegal), or (vii) the Executive is
directed by the Board or an officer of the Company or an affiliate (or the
Company’s successor or an affiliate thereof) to refrain from acting and Company
counsel, or mutually agreed upon counsel if requested by the Executive, has
advised that such failure to act is likely to be illegal and that such counsel
states with specificity why such direction is likely to be illegal (including a
proposal for modification of such direction which in counsel’s opinion would not
be likely to be illegal).  If the Executive is directed to engage in conduct
that he reasonably believes is likely to be illegal or to refrain from acting
and the Executive reasonably believes that such failure to act is likely to be
illegal, the Executive can express such reservations to the Board or directing
officer, and the Company shall, at its expense, engage Company counsel, or
mutually agreed upon counsel if requested by the Executive, to advise as to
whether such conduct or failure to act is likely to be illegal.  Subject to the
last sentence of Section 4(d) hereof, if any of the events occur that would
entitle the Executive to terminate the Executive’s employment for Good Reason
hereunder and the Executive does not exercise such right to terminate the
Executive’s employment, any such failure shall not operate to waive the
Executive’s right to terminate the Executive’s employment for that or any
subsequent action or actions, whether similar or dissimilar, that would
constitute Good Reason. For purposes of clarity, it is acknowledged that
expiration of the Employment Term (including notice of non-renewal) shall not be
considered “Good Reason” hereunder.

(iii)Change in Control.  “Change in Control” means any of the following
described in clauses (I) through (IV) below, provided that a “Change in Control”
shall not mean any event listed in clauses (I) through (IV) that occurs directly
or indirectly as a result of or in connection with Quadrangle Capital Partners



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

LP, a Delaware limited partnership, Quadrangle Select Partners LP, a Delaware
limited partnership, Quadrangle Capital Partners – A LP, a Delaware limited
partnership, and Quadrangle NTELOS Holdings II LP, a Delaware limited
partnership (collectively the “Quadrangle Entities”) and/or their Affiliates,
related funds and co-investors becoming the owner or “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Holdings representing more than fifty-one percent (51%) of the
combined voting power of the then outstanding securities, or the shareholders of
Holdings approve a merger, consolidation or reorganization of Holdings with any
other company and such merger, consolidation or reorganization is consummated,
and after such merger, consolidation or reorganization any of the Quadrangle
Entities or their respective Affiliates, related funds and co-investors acquire
more than fifty-one percent (51%) of the combined voting power of Holdings’ then
outstanding securities:

 

(I) any Person is or becomes the owner or “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Holdings
representing more than fifty-one percent (51%) of the combined voting power of
the then outstanding securities;

 

(II) consummation of a merger, consolidation or reorganization of Holdings with
any other company, or a sale of all or substantially all the assets of Holdings
(a “Transaction”), other than (i) a Transaction that would result in the voting
securities of Holdings outstanding immediately prior thereto continuing to
represent either directly or indirectly more than fifty-one percent (51%) of the
combined voting power of the then outstanding securities of Holdings or such
surviving or purchasing entity;

 

(III) the shareholders of Holdings approve a plan of complete liquidation of
Holdings and such liquidation is consummated; or

   

(IV) During any period of twelve (12) consecutive months commencing on February
13, 2006, (i) the individuals who constituted the Board of Directors of Holdings
on February 13, 2006, and (ii) any new director who either (A) was elected by
the Board of Directors of Holdings or nominated for election by Holdings’
stockholders and whose election or nomination was approved by a vote of more
than fifty percent (50%) of the directors then still in office who either were
directors on February 13, 2006, or whose election or nomination for election was
previously so approved or (B) was appointed to the Board of Directors of
Holdings pursuant to the designation of Quadrangle Entities, cease for any
reason to constitute a majority of the Board.

 

For purposes of the foregoing, “Person” means an individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

 

For purposes of the foregoing, “Affiliate” of any specified Person means any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person.

 

5. Confidential Information.  The Executive understands and acknowledges that
during the Executive’s employment with the Company, the Executive has been and
will be making use of, acquiring or adding to the Company’s Confidential
Information (as defined below).  In order to protect the Confidential
Information, the Executive will not, during the Executive’s employment with the
Company or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with the Executive’s employment by the
Company.  The Executive will not at any time use any Confidential Information
for the



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Executive’s own benefit or the benefit of any person except the Company.  At the
end of the Executive’s employment with the Company, the Executive will surrender
and return to the Company any and all Confidential Information in the
Executive’s possession or control, as well as any other Company property that is
in the Executive’s possession or control.  The Executive acknowledges and agrees
that any breach of this Section 5 would be a material breach of this
Agreement.  The term “Confidential Information” shall mean any information that
is confidential and proprietary to the Company and is not known or made
available to the public (other than as a result of a breach of this Agreement by
the Executive), including but not limited to the following general categories:

 

(i) trade secrets;

 

(ii) lists and other information about current and prospective customers;

 

(iii)plans or strategies for sales, marketing, business development, or system
build-out;

 

(iv) sales and account records;

 

(v)prices or pricing strategy or information;

 

(vi) current and proposed advertising and promotional programs;

 

(vii) engineering and technical data;

 

(viii) the Company’s methods, systems, techniques, procedures, designs,
formulae, inventions and know-how; personnel information;

 

(ix) legal advice and strategies; and

 

(x) other information of a similar nature not known or made available to the
public or the Company’s Competitors (as defined in Section 8).

 

Confidential Information includes any such information that the Executive may
prepare or create during the Executive’s employment with the Company, as well as
such information that has been or may be created or prepared by others.  This
promise of confidentiality is in addition to any common law or statutory rights
of the Company to prevent disclosure of its Trade Secrets and/or Confidential
Information.

 

6. Return of Documents.   All writings, records and other documents and things
containing any Confidential Information in the Executive’s custody or possession
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without retaining any
copies, upon the termination of the Executive’s employment or at any time as
requested by the Company.

 

7. Reaffirm Obligations.   Upon termination of the Executive’s employment with
the Company, the Executive shall, if requested by the Company, reaffirm in
writing Employee’s recognition of the importance of maintaining the
confidentiality of the Company’s proprietary information and trade secrets and
reaffirm all of the obligations set forth in Section 5 of this Agreement.

 

8. Non-Compete; Non-Solicitation.   The Executive agrees that:

 





 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(a) While the Executive is employed by the Company, the Executive will not,
directly or indirectly, compete with the business conducted by the Company, and
the Executive will not, directly or indirectly, provide any services to a
Competitor.

 

(b) For a period of twelve (12) months (the “Non-Competition Period”) after the
Executive’s employment with the Company ends for any reason, the Executive will
not compete with the Company by performing or causing to be performed the same
or similar types of duties or services that the Executive performed for the
Company for a Competitor of the Company in any capacity whatsoever, directly or
indirectly, within any city or county of the continental United States in which,
at the time the Executive’s employment with the Company ends, the Company
provides services or products, offers to provide services or products, or has
documented plans to provide or offer to provide services or products within the
Non-Competition Period provided that the Executive has knowledge of those plans
at the time the Executive’s employment with the Company ends (the “Service
Area”).  Additionally, the Executive agrees that during the Non-Competition
Period, the Executive will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireline telecommunications services,
including but not limited to internet services, to any person or entity who was
a customer or an actively sought prospective customer of the Company, at any
time during the Executive’s employment with the Company.  The restrictions set
forth above shall immediately terminate and shall be of no further force or
effect in the event of a default by the Company in the payment of any
consideration, if any, to which the Executive is entitled under Section 8(i)
below, which default is not cured within thirty (30) days after written notice
thereof.  The Executive acknowledges and agrees that because of the nature of
the Company’s business, the nature of the Executive’s job responsibilities, and
the nature of the Confidential Information and Trade Secrets of the Company
which the Company will give the Executive access to, any breach of this
provision by the Executive would result in the inevitable disclosure of the
Company’s Trade Secrets and Confidential Information to its direct competitors.

 

(c) While the Executive is employed by the Company and during the
Non-Competition Period, the Executive will not, directly or indirectly, solicit
or encourage any employee of the Company to terminate employment with the
Company; hire, or cause to be hired, for any employment by a Competitor, any
person who within the preceding twelve (12) month period has been employed by
the Company, or assist any other person, firm, or corporation to do any of the
acts described in this subsection (c).

 

(d) The Executive acknowledges and agrees that the Company has a legitimate
business interest in preventing him from engaging in activities competitive with
it as described in this Section 8 and that any breach of this Section 8 would
constitute a material breach of this Section 8 and this Agreement.

 

(e) The Company may notify anyone employing the Executive or evidencing an
intention to employ the Executive during the Non-Competition Period as to the
existence and provisions of this Agreement and may provide such person or
organization a copy of this Agreement.  The Executive agrees that the Executive
will provide the Company with a notice containing the identity of any employer
the Executive plans to go to work for during the Non-Competition Period along
with the Executive’s anticipated job title, anticipated job duties with any such
employer, and anticipated start date.  The Company will analyze the proposed
employment and make a determination as to whether it would violate this
Section 8.  The Company will notify the Executive in writing within ten (10)
business days following the receipt of the Executive’s notice as to whether or
not the Company objects to the proposed employment.   The Executive further
agrees to provide a copy of this Agreement to anyone who employs the Executive
during the Non-Competition Period.

 

(f)  The Executive acknowledges and agrees that this Section 8 is intended to
limit the Executive’s right to compete only to the extent necessary to protect
the Company’s legitimate business interest.  The Executive acknowledges and
agrees that the Executive will be reasonably able to earn a livelihood without
violating the terms of this Section 8.  If any of the provisions of this
Section 8 should ever be deemed to exceed



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

the time, geographic area, or activity limitations permitted by applicable law,
the Executive agrees that such provisions may be reformed to the maximum time,
geographic area and activity limitations permitted by applicable law, and the
Executive authorizes a court or other trier of fact having jurisdiction to so
reform such provisions.  In the event the Executive breaches any of the
restrictions or provisions set forth in this Section 8, the Executive waives and
forfeits any and all rights to any further benefits under this Agreement,
including but not limited to the consideration set forth in subsection (i) below
as well as any additional payments, compensation, benefits or severance pay he
may otherwise be entitled to receive under this Agreement.  Additionally, in the
event the Executive breaches any of the restrictions or provisions set forth in
this Section 8, the Executive agrees to repay the Company for any of the
consideration set forth in subsection (i) below that the Executive received
prior to the breach as well as any additional payments, compensation, benefits
or severance pay the Executive might otherwise have previously received under
Section 4(c) of this Agreement.

 

(g) For purposes of this Section 8, the following definitions will apply:

 

(i) “Directly or indirectly” as used in this Agreement includes an interest in
or participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Executive or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than five
percent (5%) of the outstanding shares of any corporation, if such shares are
publicly traded in the over-the-counter market or listed on a national
securities exchange.

 

(ii) “Competitor” as used in this Agreement means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with the Company by providing or offering to provide wireline telecommunications
services, including but not limited to internet services, within any city or
county in which the Company provides or offers those services or products.

 

(h) Notwithstanding any other provision of this Section 8, the Executive will
not be considered to have violated any prohibition against competing with the
Company for engaging in any of the following activities: (1) being employed or
retained by (i) any parent, subsidiary or affiliate organization of any
Competitor where that parent, subsidiary or affiliate organization does not
itself, and the Executive’s employment will not cause the Executive to, compete
or attempt to compete with the Company by providing or offering to provide
wireline telecommunications services, including but not limited to internet
services, within the Service Area or (ii) any Competitor, directly or
indirectly, so long as Executive’s employment or service does not relate to (A)
working principally within the Service Area or (B) activities that would benefit
the Competitor principally within the Service Area; or (2) working or providing
services within the Service Area so long as the Executive’s employment or
service does not relate to the type of services provided or offered by the
Company within that Service Area or to services for which the Company has
documented plans to provide, offer or supply within that Service Area at the
time of Executive’s termination of employment; or (3) selling or attempting to
sell wireline telecommunications services, including but not limited to internet
services, so long as the services or products, which the Executive is selling or
attempting to sell to a customer, do not relate to the type of services or
products provided or offered by the Company to such customer or for which the
Company has documented plans to provide, offer or supply to such customer at the
time of Executive’s termination of employment; provided,  however, that the
Executive is nevertheless prohibited from: (i) selling, attempting to sell, and
providing or attempting to provide, to any person who was a customer, or who was
actively sought as a customer, of the Company at the time of Executive’s
termination of employment any wireline telecommunications services, including
but not limited to internet services, that are the type of services or products
that the Company sold, attempted to sell or provided or attempted to provide to
such customer as described in (b) above and (ii) soliciting or encouraging any
employee of the Company to terminate employment or taking any other of the
prohibited actions as described in (c) above. 

 





 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(i) In consideration of the Executive’s undertakings set forth in this Section 8
with respect to periods after termination of employment, but only in the event
that the Executive is entitled to the benefits and payments under Section 4(c)
above, subject to subsection 4(c)(v) and Section 19 below, the Company will pay
the Executive an amount equal to fifty percent (50%) of his Base Salary during
the Non-Competition Period, in such periodic installments, not less frequently
than monthly, as his Base Salary was being paid immediately prior to termination
of employment, with a lump sum payment on the sixtieth (60th) day after
termination of the Executive’s employment equal to the payments the Executive
would have received had the payments commenced immediately following termination
of the Executive’s employment and subsequent installments in equal periodic
installments thereafter, no less frequently than monthly, less any sums which
may be required to be deducted or withheld under applicable provisions of
law.  In the event the Executive is not entitled to the benefits and payments
under Section 4(c) above, the Company will not pay Executive any of the
consideration set forth in this Section 8(i).

 

(j) In the event the Executive breaches any of the restrictions or provisions
set forth in this Section 8, the Executive waives and forfeits any and all
rights to any further payments under subsection (i) or otherwise under this
Agreement and agrees to return to the Company the gross amount of any amounts
previously paid, and the value of any benefits previously provided under this
Agreement.  This waiver and forfeiture shall be effective even in the event a
court refuses to enforce the restrictions set forth in this Section 8.

 

9. Representations.   The Executive represents and warrants to the Company that
the execution, delivery and performance of this Agreement by the Executive does
not conflict with, or result in the breach by the Executive or violation by the
Executive of, any other agreement to which the Executive is a party or by which
the Executive is bound.  The Executive hereby agrees to indemnify the Company,
its officers, directors and shareholders and hold them harmless from and against
any liability (including, without limitation, reasonable attorneys’ fees and
expenses) which they may at any time suffer or incur arising out of or relating
to any breach of an agreement, representation or warranty made by the Executive
herein.  The Company represents and warrants that this Agreement and the
transactions contemplated hereby have been duly authorized by the Company by all
necessary corporate and shareholder action, and that the execution, delivery and
performance of this Agreement by the Company does not conflict with, or result
in the breach or violation by the Company of, its Certificate of Incorporation,
Articles of Incorporation or Bylaws or any other agreement to which the Company
is a party or by which it is bound.  The Company hereby agrees to indemnify the
Executive and hold the Executive harmless from and against any liability
(including, without limitation, reasonable attorneys’ fees and expenses) which
the Executive may at any time suffer or incur arising out of or relating to any
breach of an agreement, representation or warranty made by the Company
herein.  Any indemnity to be paid hereunder shall be payable within thirty (30)
days after the Company and the Executive agree that such amounts are owed or
there is a final settlement or resolution of the claim or dispute for which the
payments are required. 

 

10. Remedies.   The parties hereto agree that the Company would suffer
irreparable harm from a breach by the Executive of any of the covenants or
agreements contained herein. Therefore, in the event of the actual or threatened
breach by the Executive of any of the provisions of this Agreement, the Company
may, in addition and supplementary to other rights and remedies existing in its
favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violation of the provisions hereof.  The Executive agrees that if a
lawsuit or other proceeding is brought to enforce the terms of this Agreement or
determine the validity of its terms and the Company prevails, the Company will
be entitled to recover from the Executive its reasonable attorneys’ fees and
court costs.  The Executive agrees that these provisions are reasonable.

 

11.Successors and Assigns.   This Agreement shall be binding upon and inure to
the benefit of the Company and its affiliates and their successors and assigns,
and shall be binding upon and inure to the benefit of the



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Executive and the Executive’s legal representatives and assigns, provided that
in no event shall the Executive’s obligations to perform services for the
Company and its affiliates be delegated or transferred by the Executive.  The
Company may assign or transfer its rights hereunder to a successor corporation
in the event of a merger, consolidation or transfer or sale of all or
substantially all of the assets of the Company’s business  (provided,  however,
that no such assignment or transfer shall have the effect of relieving the
Company of any liability to the Executive hereunder or under any other agreement
or document contemplated herein), but only if such assignment or transfer does
not result in employment terms, conditions, duties or responsibilities which are
or may be materially different than the terms, conditions, duties or
responsibilities of the Executive hereunder.  If the Company assigns or
transfers its rights under this Agreement to a successor corporation, the
Executive’s obligations under Section 8 of this Agreement will be construed and
enforceable with respect to the business and geographic scope of the Company
only and will not be construed or enforceable with respect to the business and
geographic scope of any successor corporation to which the Company’s rights may
be assigned or transferred to the extent such business or geographic scope is
greater than that of the Company at the time of such assignment or
transfer.  The Executive may not transfer or assign the Executive’s rights and
obligations under this Agreement 

12. Modification or Waiver.   No amendment, modification, waiver, termination or
cancellation of this Agreement shall be binding or effective for any purpose
unless it is made in a writing signed by the party against whom enforcement of
such amendment, modification, waiver, termination or cancellation is sought.  No
course of dealing between or among the parties to this Agreement shall be deemed
to affect or to modify, amend or discharge any provision or term of this
Agreement. No delay on the part of the Company or the Executive in the exercise
of any of their respective rights or remedies shall operate as a waiver thereof,
and no single or partial exercise by the Company or the Executive of any such
right or remedy shall preclude other or further exercises thereof.  A waiver of
a right or remedy on any one occasion shall not be construed as a bar to or
waiver of any such right or remedy on any other occasion.

 

13. Governing Law; Jurisdiction.   This Agreement and all rights, remedies and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance shall be governed by the laws of the Commonwealth of
Virginia without regard to its conflict of laws principles or rules.  To the
full extent lawful, each of the Company and the Executive hereby consents
irrevocably to personal jurisdiction, service and venue in connection with any
claim or controversy arising out of this Agreement in the courts of the
Commonwealth of Virginia located in Waynesboro, Virginia, and in the federal
courts in the Western District of Virginia.

 





 

--------------------------------------------------------------------------------

 

Exhibit 10.1

14. Excise Taxes.

 

(a) If any payment or distribution by the Company or any affiliate to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Code Section 4999 or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the benefits payable or
provided under this Agreement (or other Payments as described above) shall be
reduced (but not in excess of the amount of the benefits payable or provided
under this Agreement) if, and only to the extent that, such reduction will allow
the Executive to receive a greater Net After Tax Amount than such Executive
would receive absent such reduction.

 

(b) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments (as defined below) that are payable to the
Executive.  The Accounting Firm also will determine the Net After Tax Amount
attributable to the Executive’s total Parachute Payments.

 

(c) The Accounting Firm will next determine the largest amount of payments that
may be made to the Executive without subjecting the Executive to the Excise Tax
(the “Capped Payments”).  Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

 

(d)  The Executive then will receive the total Parachute Payments or the total
Capped Payments, whichever provides the Executive with the higher Net After Tax
Amount; however, if the reductions imposed under this Section 14 are in excess
of the amount of benefits payable or provided under this Agreement, then the
total Parachute Payments will be adjusted by first reducing, on a pro rata
basis, the amount of any noncash or cash benefits under this Agreement, then
noncash or cash benefits under any other plan, agreement or arrangement, then
any cash payments under this Agreement and finally any cash payments under any
other plan, agreement or arrangement.  The Accounting Firm will notify the
Executive and the Company if it determines that the Parachute Payments must be
reduced and will send the Executive and the Company a copy of its detailed
calculations supporting that determination.

 

(e) As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 14, it is possible that the Executive will have received Parachute
Payments or Capped Payments in excess of the amount that should have been paid
or distributed (“Overpayments”), or that additional Parachute Payments or Capped
Payments should be paid or distributed to the Executive (“Underpayments”).  If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Executive, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, that Overpayment may, at the Executive’s discretion, be treated for all
purposes as a loan ab initio that the Executive must repay to the Company
immediately together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no loan will be deemed to have been made
and no amount will be payable by the Executive to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Executive is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999 and the Executive will
receive a greater Net After Tax Amount than such Executive would otherwise
receive.  If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company after
such determination.

 





 

--------------------------------------------------------------------------------

 

Exhibit 10.1

(f) For purposes of this Section 14, the following terms shall have their
respective meanings:

 

(i) “Accounting Firm” means the independent accounting firm currently engaged by
the Company, or a mutually agreed upon independent accounting firm if requested
by the Executive; and

 

(ii) “Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101
(b) and 4999 and any State or local income taxes applicable to the Executive on
the date of payment.  The determination of the Net After Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

 

(iii) “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

 

(g) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by the preceding
subsections shall be borne by the Company.

(h) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by the preceding subsections.  Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

 

15. Severability.  Whenever possible each provision and term of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement.  If
any provision contained in Sections 5 or 8 of this Agreement shall for any
reason be held to be excessively broad or unreasonable as to time, territory, or
interest to be protected, a court is hereby empowered and requested to construe
such provision by narrowing it so as to make it reasonable and enforceable to
the extent provided under applicable law.

 

16. Counterparts.   This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same Agreement.

 

17. Headings.   The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof and shall
not affect the construction or interpretation of this Agreement.

 

18. Entire Agreement.   This Agreement (together with all documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof, including any prior
employment or management continuity agreement under which the Executive hereby
agrees to waive all rights and which is hereby terminated.

 

19.Section 409A.  It is intended that any payment or benefit which the



 

--------------------------------------------------------------------------------

 

Exhibit 10.1

Executive is to be paid or provided in connection with this Agreement which is
considered to be non-qualified deferred compensation subject to Section 409A of
the Code, shall be paid and provided in a manner, and at such time, as complies
with, or is exempt from, the applicable requirements of Section 409A of the
Code.  In connection with effecting such compliance with, or exemption from,
Section 409A of the Code, the following shall apply: 

(a) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with, or exempt from, Section 409A of the Code.


(b)If the Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, any payment or provision of benefits in connection
with the Executive’s separation from service (as determined for purposes of
Section 409A of the Code) shall not be made until six (6) months after the
Executive’s separation from service or, if earlier, the Executive’s death (the
“409A Deferral Period”) as and to the extent required under Section 409A of the
Code.  In the event such payments are otherwise due to be made in installments
or periodically during the 409A Deferral Period, the payments which would
otherwise have been made in the 409A Deferral Period shall be accumulated and
paid in a lump sum as soon as, and within thirty (30) days after, the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled.  In the event such benefits are required to be deferred, any such
benefits may be provided during the 409A Deferral Period at the Executive’s
expense, and the Executive will have the right to reimbursement from the Company
as soon as, and within thirty (30) days after, the 409A Deferral Period ends,
and the balance of the benefits shall be provided as otherwise scheduled.


(c)For purposes of this Agreement, all rights to payments and benefits hereunder
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A of the Code.

(d)For purposes of determining time of (but not entitlement to) the payment or
provision of non-qualified deferred compensation under this Agreement subject to
Section 409A of the Code in connection with the termination of the Executive’s
employment, termination of employment will be construed to mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that the Executive will not perform any further services
after that date or that the level of bona fide services that the Executive will
perform after that date (whether as an employee or independent contractor) will
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services the Executive performed over the immediately preceding
thirty-six (36) month period.

(e)A “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
shall be determined on the basis of the applicable twelve (12) month period
ending on the specified employee identification date designated by the Company
consistently for purposes of this Agreement and similar agreements or, if no
such designation is made, based on the default rules and regulations under
Section 409A(a)(2)(B)(i) of the Code.

(f)Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is non-qualified deferred compensation
subject to Section 409A of the Code otherwise fails to comply with, or be exempt
from, the requirements of Section 409A of the Code.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]





 

--------------------------------------------------------------------------------

 

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

Lumos Networks Operating Company

 

 

By:

/s/ Michael B. Moneymaker

 

Michael B. Moneymaker

President 

 

 

 

 

Executive

 

 

By:

/s/ Craig M. Drinkhall

 

Craig M. Drinkhall

 

 



 

--------------------------------------------------------------------------------